This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.


 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 BRENDA C. PRICE,

 3          Plaintiff-Appellant,

 4 v.                                                                           No. A-1-CA-36357

 5   JP MORGAN CHASE, NA; CHASE HOME
 6   FINANCE; BANK OF AMERICA, NA; S&S
 7   FINANCIAL GROUP, LLC; LINDA
 8   SCHOLLER; and JEANIE SOULE-MEIHOUS,

 9          Defendants-Appellees.

10 APPEAL FROM THE DISTRICT COURT OF TAOS COUNTY
11 Jeff McElroy, District Judge

12 Brenda C. Price
13 Taos, NM

14 Pro Se Appellant

15 Weinstein & Riley, P.S.
16 Jason Collis Bousliman
17 Albuquerque, NM

18 for Appellees

19                                 MEMORANDUM OPINION
1 SUTIN, Judge.

2   {1}   Summary affirmance was proposed for the reasons stated in the notice of

3 proposed summary disposition. No memorandum opposing summary affirmance has

4 been filed and the time for doing so has expired.

5   {2}   AFFIRMED.

6   {3}   IT IS SO ORDERED.


7                                        __________________________________
8                                        JONATHAN B. SUTIN, Judge

9 WE CONCUR:


10 ___________________________________
11 TIMOTHY L. GARCIA, Judge


12 ___________________________________
13 J. MILES HANISEE, Judge




                                           2